103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Mccoy HARRIS, Petitioner--Appellant,v.NORTH CAROLINA ATTORNEY GENERAL;  Tom C. Martin,Respondents--Appellees.
No. 96-6654.
United States Court of Appeals, Fourth Circuit.
Submitted December 12, 1996.Decided December 18, 1996.

James McCoy Harris, Appellant Pro Se.  Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant seeks to appeal the magistrate judge's order denying relief on his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal;  to the extent a certificate of appealability is required, we deny such certificate.  We dismiss the appeal on the reasoning of the magistrate judge.  Harris v. North Carolina Attorney General, No. CA-95-759-1 (M.D.N.C. Mar. 22, 1996).  We also deny Appellant's motion to proceed in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to disposition by a magistrate judge pursuant to 28 U.S.C. § 636(c) (1994)